Wilson, C. J. delivered the following separate opinion: I, in part, concur in the Opinion of the Court in this case, but I cannot assent to the correctness of the principle laid down, that process issued by a justice constitutes a full defence to a constable in an action of trespass against him for executing it, provided it is regular upon its face, although the justice had no jurisdiction over the subject matter of adjudication. I admit that such a process would constitute a defence prima facie, hut I think the rule fully settled by author-' ity, that when the want of jurisdiction in the justice over the subject matter of adjudication is established, the process becomes a nullity and will not be a protection to the constable or any one acting under it. I admit there is some contrariety of decision in this point, but the principle, as I have stated it, has been too long and too fully established to be overthrown by the contrary decisions referred to. Judgment affirmed.